DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 9, and 15, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Yu et al. (10,269,619), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Figs. 1-9 and the associated description) an apparatus, comprising: a base material (102) (See Fig. 2); a first redistribution layer (104) located directly on an upper surface of the base material (102); a die (302) mounted on the redistribution layer (104) using connectors (304) (Fig. 3); a molding material (502) located over the redistribution layer (104) and the die (302) (Fig. 5); a second redistribution layer (804) adjacent to the at least one die (302) on a side thereof opposite the first redistribution layer (104) (Fig. 8); conductive contacts (702) extending vertically through the molding material (502) (See Fig. 7) and extending directly between the first redistribution layer (104) and the second redistribution layer (804) (Fig. 8), and providing electrical communication between respective traces (106) of the first redistribution layer (104) and the second redistribution layer (804) (See Figs. 8-9).
Yu et al., however, fail to teach, among others, at least: a) the die being operatively connected to circuitry of the base material through the redistribution layer and the connectors, and at least some of the conductive contacts extending through openings within the die, as recited in claim 1; b) second conductive contacts extending between the first redistribution layer and the second redistribution layer and extending through openings within the at least one die, as recited in claim 9; and c) the external die in electrical communication with circuitry of the wafer, and second interconnect structures extending in a vertical direction through openings in the external die, as recited in claim 15; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-8, 10-14, and 16-20, depend either on claims 1, 9, or 15, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
August 12, 2021